Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 12, 15-18 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorbach et al (US 20150075377; hereinafter Gorbach).
As regarding claim 1, Gorbach discloses the claimed invention for a separating plate for a rotating separator element, the separating plate comprising: a main body having an annular shape defined by an inner diameter and an outer diameter, the inner diameter defining a central opening, the outer diameter defining an outer edge of the main body, the main body comprising a plurality of bends forming a plurality of flow channels positioned between adjacent peaks of a plurality of peaks, each of the plurality of flow channels extending from the inner diameter to the outer diameter, each of the 

    PNG
    media_image1.png
    410
    669
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    459
    533
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    383
    466
    media_image3.png
    Greyscale

As regarding claim 3, Gorbach discloses all of limitations as set forth above.  Gorbach discloses the claimed invention for wherein the plurality of channels have a U-shaped cross-section (fig. 3).
As regarding claim 4, Gorbach discloses all of limitations as set forth above.  Gorbach discloses the claimed invention for wherein the plurality of channels are 
As regarding claim 5, Gorbach discloses all of limitations as set forth above.  Gorbach discloses the claimed invention for a spacer rib positioned on each of the plurality of peaks (annotated fig. 6B).
As regarding claim 6, Gorbach discloses all of limitations as set forth above.  Gorbach discloses the claimed invention for wherein each of the plurality of flow channels has a channel width (annotated fig. 6B).
As regarding claim 7, Gorbach discloses all of limitations as set forth above.  Gorbach discloses the claimed invention for wherein the channel width is approximately constant from the inner diameter to the outer diameter (fig. 2).
As regarding claim 8, Gorbach discloses all of limitations as set forth above.  Gorbach discloses the claimed invention for wherein the channel width flares from the inner diameter to the outer diameter such that the channel width is wider at the outer diameter than at the inner diameter.
As regarding claim 12, Gorbach discloses all of limitations as set forth above.  Gorbach discloses the claimed invention for wherein the spiral shape is defined by an involute spiral ([0015]).
As regarding claim 15, Gorbach discloses the claimed invention for a rotating coalescer element comprising: a separating device positioned between the first endcap and the second endcap, the separating device comprising a plurality of the separating plates arranged in an axially aligned stack, each of the plurality of separating plates comprising: a main body having an annular shape defined by an inner diameter and an 
As regarding claim 16, Gorbach discloses all of limitations as set forth above.  Gorbach discloses the claimed invention for wherein the second endcap comprises an axial flow inlet port (annotated fig. 1).
As regarding claim 17, Gorbach discloses all of limitations as set forth above.  Gorbach discloses the claimed invention for a central tube connecting the first endcap and the second endcap (annotated fig. 1).
As regarding claim 18, Gorbach discloses all of limitations as set forth above.  Gorbach discloses the claimed invention for wherein the separating device comprises a first separating device portion and a second separating device portion, the first separating device portion and the second separating device portion arranged in an axially stacked manner, the second separating device portion comprising the axially aligned stack of the plurality of the separating plates (annotated fig. 1).
Claim 22 is rejected with similar reasons as stated in claim 15 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8-11, 13-14, 19, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gorbach et al (US 20150075377; hereinafter Gorbach).
As regarding claim 2, Gorbach discloses all of limitations as set forth above.  Gorbach discloses the claimed invention except for wherein the plurality of channels have a V-shaped cross-section.  However, the shape of a structural feature is considered a matter of choice which a person of ordinary skill in the art before the effective filing date of the invention was made would find obvious absent persuasive evidence that particular configuration is significant, see In re Dailey, 149 USPQ 47.
As regarding claim 8, Gorbach discloses all of limitations as set forth above.  Gorbach discloses the claimed invention except for wherein the channel width flares from the inner diameter to the outer diameter such that the channel width is wider at the outer diameter than at the inner diameter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to 
As regarding claim 9, Gorbach discloses all of limitations as set forth above.  Gorbach discloses the claimed invention except for wherein each of the plurality of flow channels has an intercept angle of approximately 45 degrees with respect to the inner diameter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein each of the plurality of flow channels has an intercept angle of approximately 45 degrees with respect to the inner diameter in order to enhance separating device performance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As regarding claim 10, Gorbach discloses all of limitations as set forth above.  Gorbach discloses the claimed invention except for wherein the main body includes a plurality of projections extending into the plurality of flow channels.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the main body includes a plurality of projections extending into the plurality of flow channels in order to enhance separating device performance, since it was known in the art as shown in Bocckino et al (US 4479790; 21 of fig. 3).
As regarding claim 11, Gorbach discloses all of limitations as set forth above.  Gorbach discloses the claimed invention except for wherein the spiral shape is defined 45 degrees.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the spiral shape is defined by an Archimedean spiral having an intercept angle of approximately 45 degrees in order to enhance separating device performance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As regarding claim 13, Gorbach discloses all of limitations as set forth above.  Gorbach discloses the claimed invention except for wherein the involute spiral has a starting radius of approximately 70% of the inner diameter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the involute spiral has a starting radius of approximately 70% of the inner diameter in order to enhance separating device performance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As regarding claim 14, Gorbach discloses all of limitations as set forth above.  Gorbach discloses the claimed invention except for wherein a ratio of the outer diameter to the inner diameter is approximately two.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein a ratio of the outer diameter to the inner diameter is approximately two in order to enhance separating device performance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

As regarding claim 21, Gorbach discloses all of limitations as set forth above.  Gorbach discloses the claimed invention except for wherein each of the plurality of separator plates comprise an outer ring positioned around an outer edge of each of the plurality of separator plates, and a plurality of protrusions provided on an outer periphery of the outer ring and structured to facilitate positioning of the plurality of separator plates in a housing.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein each of the plurality of separator plates comprise an outer ring positioned around an outer edge of each of the plurality of separator plates, and a plurality of protrusions provided on an outer periphery of the outer ring and structured to facilitate positioning of the plurality of separator plates in a housing in order to enhance separating device performance, since it was known in the art as shown in Berber et al (US 4262841; outer ring is 3 with protrusion 4 of figs.1-2). 
Claim 24 is rejected with similar reasons as stated in claim 21 above. 
Allowable Subject Matter
Claims 20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claims 20 and 23 contain allowable subject matter because prior art does not teach fairly suggested wherein the first endcap comprises a first set of centering ribs, the second endcap comprises a second set of centering ribs, and each of the plurality of separator plates further comprises an inner ring positioned around an inner edge forming the central opening, a plurality of slots defined in the inner ring and structured to engage at least one of the corresponding first set of centering ribs and the second set of centering ribs so as prevent movement of the plurality of separator plates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG H BUI/           Primary Examiner, Art Unit 1773